Citation Nr: 1401147	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee pain with osteoarthritis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1982 and October 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at an August 2013 videoconference Board hearing held by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In August 2013, the Veteran submitted additional evidence consisting of private medical records in support of the Veteran's claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).
 

FINDING OF FACT

The Veteran's right knee pain with osteoarthritis is manifested by painful motion and limitation of motion, at most, of flexion limited to 120 degrees and extension of 0 degrees even taking into account her complaints of pain.  No manifestations of instability, mal union of the tibia and fibula, or removal of or dislocation of the cartilage are shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right knee pain with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260-5003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA correspondence dated in April 2007 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claim for increased rating, of her and VA's respective duties for obtaining evidence.  It also notified her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  The April 2007 VA notice was provided prior to the April 2008 initial adjudication, in compliance with Pelegrini.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as her post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, multiple VA examinations were conducted in May 2007, July 2008, April 2009 and March 2013 to ascertain the current severity of the Veteran's right knee disability.  38 C.F.R. § 3.159(c)(4).  Each examiner conducted a physical examination, recorded clinical findings to include range of motion testing, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the current severity of her service-connected right knee disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the VA examination report obtained in May 2007 did not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  The examiner considered the Veteran's reported medical history which was consistent with that contained in the claims folder.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the VLJ explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the New York State Division of Veterans' Affairs.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her representative, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  The representative and the VLJ asked questions to ascertain the symptoms, duration of symptoms, and severity of symptoms.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee pain with osteoarthritis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

The Veteran underwent a VA joints examination in May 2007.  She gave a history of right knee pain that began in 1992.  No assistive aids were needed for walking; there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  It was noted that the Veteran was able to stand up to one hour and walk about 1 to 3 miles.  With regard to the right knee symptoms, she reported giving way, pain, stiffness, and daily moderate flare-ups, but denied deformity, instability, weakness, episodes of dislocation or subluxation, effusion, or inflammation.  She had difficulty with ascending stairs, and bending and squatting.  On physical examination, the Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  The range of motion for the right knee consisted of 130 degrees of flexion and 0 degrees of extension, without pain.  The examiner noted that there was no additional limitation of motion on repetitive use.  There was no joint ankylosis.  Subpatellar tenderness was shown, but there were no crepitation, mass behind the knee, clicks or snaps, grinding, instability, meniscus abnormalities, tendo or bursa or other knee abnormality.  There was bony overgrowth in the lateral right patella.  X-ray findings of the right knee were normal, with no bone abnormality; fairly well-preserved joint spaces, no evidence of joint effusion, and no abnormal soft tissue calcifications.  The diagnoses were patellofemoral syndrome and mild leg discrepancy.  The examiner found that the right knee disability had significant effects on general occupational activities due to pain.  The Veteran stated that the right knee became painful with going up and down stairs at work.  It had no effects on feeding, bathing, dressing, toileting, grooming; mild effects on chores, shopping, and recreation; and moderate effects on exercise and sports.

In May 2007, the Veteran reported that her right knee gave out every time she climbed up stairs and pain with bending and squatting.

At a July 2008 VA examination, the VA examiner indicated that the claims file was reviewed.  The Veteran reported chronic right knee pain and intermittent stiffness and giving way.  She had no treatments or flare-ups.  She did not need crutches, brace, or cane.  There was no dislocation/subluxation or inflammatory arthritis.  She was able to ambulate without assistive device up to 1 mile.  She was employed as a police officer, which aggravated pain with prolonged driving.  She was independent in activities of daily living.  The range of motion for the right knee consisted of 130 degrees of flexion and 0 degrees of extension.  There was pain with full flexion; pain started at 120 degrees and ended at 130 degrees.  There were no changes with repetitive movements.  The Veteran reported pain, weakness and lack of endurance.  There was no ankylosis.  The examiner noted that there was decreased right quadriceps muscle power to 4 out of 5.  Knee stability was within normal limits.  The diagnosis was osteoarthritis of the right knee.

In her November 2008 notice of disagreement, the Veteran stated that she was not able to stand for up to one hour, unlike what was reported by the May 2007 VA examiner, with her weight on the right side.  She always had to shift her weight to her left side, off her right knee.  She reported constant pain in the right knee, and pain when walking up and down a flight of stairs, standing for any amount of time, driving, squatting with knees bent, lying on the bed and sitting.  She stated that she had patellofemoral pain syndrome.

The Veteran underwent another VA joints examination in April 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported daily right knee pain and intermittent giving way and locking of the right knee.  She was being treated with NSAID medications with some temporary relief.  She had variable flare-ups.  She did not need crutches, brace, or cane.  There was no dislocation/subluxation or inflammatory arthritis.  She was able to ambulate without assistive device up to two blocks.  Pain was aggravated by her job as a police officer after prolonged sitting or standing.  She was independent in activities of daily living.  There was painful motion with right knee flexion to 120 degrees; pain started and ended at 120 degrees.  There were no changes with repetitive movements.  The Veteran reported pain and lack of endurance.  There was no ankylosis.  Knee stability was within normal limits.  The range of motion for the right knee consisted of 120 degrees of flexion and 0 degrees of extension.  The diagnosis was osteoarthritis of the right knee.

In April 2009, the Veteran was seen at an emergency department with a complaint of worsening right knee pain.  Radiographs of the knee revealed no fracture, no joint effusion, and no loose body; the joint spaces were preserved and no significant productive changes or other cortical or trabecular abnormalities were recognized.  The soft tissues appeared intact.  Physical examination showed good range of motion, with no deformity, warmth or erythema, or ligament laxity.  

Private orthopedic evaluation reports dated in April and June 2009 reflect the Veteran's complaints of worsening right knee pain.  Physical examination of the right knee revealed positive medial and lateral joint line and positive McMurray test.  No varus/valgus instability was noted.  Magnetic resonance imaging (MRI) of the right knee, obtained in May 2009, revealed degenerative change with cartilage defects, and thickened medial plica.

The Veteran submitted documentations showing that in April 2009, she missed 35.50 hours of work and sick leave was deducted from her paycheck because she depleted her sick leave balance.

A February 2012 MRI of the right knee revealed an impression of chondromalacia patellae and mild medial patellar plica syndrome with joint effusion and a popliteal cyst.

The record reflects that the Veteran underwent a right knee arthroscopy surgical procedure on February 22, 2012, and a temporary rating of 100 percent was assigned from February 22, 2012 to April 30, 2013, based on surgical treatment necessitating convalescence.  As the maximum rating available is assigned for this period, this period is excluded from the Board's consideration of the proper disability rating for the Veteran's right knee disability.

Following the Veteran's February 2012 right knee surgery, a private orthopedist noted that the Veteran was able to return to work on April 18, 2012 on full duty.

The Veteran was seen at an emergency department in December 2012, with a chief complaint of right leg pain.  She stated that a couple of weeks previously, her leg gave out, she did not fall but ever since that time, her right leg had been hurting.  Sonographic examination found no evidence of deep vein thrombosis in the visualized venous segments of the right lower extremity.  A January 2013 medical doctor administrative note indicated that the Veteran's had pain and swelling in the right knee and that she was not fit for duty at that time.  Three days later, a private physician certified that she was able to return to full duty without restrictions.

Most recently, the Veteran was provided a VA joints examination in March 2013.  The diagnosis was right knee osteoarthritis with post-surgical changes.  The examiner indicated that the claims file was reviewed.  The Veteran reported right knee pain, which was aggravated with prolonged standing and ambulation if she wore heels.  The range of motion for the right knee consisted of 120 degrees of flexion, with objective evidence of pain starting at 120 degrees; and 0 degrees of extension or any degree of hyperextension, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, and the examiner noted that the Veteran did not have additional limitation in the range of motion of the knee following repetitive-use testing.  The examiner found that the Veteran had functional loss/impairment in terms of less movement than usual and pain on movement.  She had tenderness to palpation for the knee.  Muscle strength testing revealed 5/5 with knee flexion and extension, and joint stability test revealed normal findings.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran's right knee was still painful after her February 2012 meniscectomy.  She did not use any assistive device as a normal mode of locomotion.  As to the functional impact of the right knee disability, the examiner found that it impacted the Veteran's ability to work because she was a police officer and pain was aggravated if she had to be on her feet a lot.

At her August 2013 Board hearing, the Veteran testified that she had been long suffering for over 20 years due to right knee pain, which had progressively worsened over the time.  She stated that it was difficult to perform her job duties as a police officer because she had to be on her feet for long periods of time.  She had pain when bending the knee, driving, and sitting and she constantly had to extend the knee due to stiffness.  She reported symptoms of ongoing pain and giving way, but denied instability or swelling.  She stated that after her right knee surgery in February 2012, pain had increased with bending, climbing stairs, or standing for long periods of time and that she was seen in an emergency department at least twice since her February 2012 right knee surgery.  Specifically, she described that in December 2012, she experienced burning pain and swelling in the right knee and had to miss two weeks of work.  She stated, however, that she had not received any personnel actions due to missed work and overall, she was able to perform her job duties successfully.

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

Based on the available evidence, the Veteran is not entitled to a rating in excess of 10 percent for the right knee, based on limitation of motion.  In order to obtain an evaluation in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his right knee to 130 degrees on the May 2007 VA examination, to 130 degrees on the July 2008 VA examination, to 120 degrees on the April 2009 VA examination, and to 120 degrees on the March 2013 VA examination.  In sum, the Veteran's right knee disability is manifested by limitation in motion consisting of flexion to no less than 120 degrees.  The findings as to the limitation of right knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Id.  Consequently, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted based on limitation of knee flexion.

Additionally, the Board considered whether an increased evaluation is warranted based on limitation of extension.  In order to obtain an evaluation in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence of record shows full extension of the right knee throughout the entire appeal period.  Consequently, the findings as to the limitation of right knee extension results in a noncompensable evaluation throughout the pendency of this appeal.  Id.  Accordingly, a rating in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's right knee disability.

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran consistently reported knee pain on bending the knee, climbing up stairs, prolonged standing or walking, squatting, sitting and even just lying on the bed.  She stated that she could not stand for any amount of time without shifting her weight to her left side.  The Veteran also reported symptoms of intermittent giving way and locking, stiffness, and lack of endurance.  However, although the medical evidence reflects the Veteran's functional impairment in terms of less movement than usual and pain on movement, it does not show that repetitive use caused additional limitation of motion in the right knee that would warrant an evaluation in excess of 10 percent.  Specifically, all VA examinations conducted during the appeal period show that there was not any additional limitation on repetitive use testing.  While the Veteran reports daily pain with moderate flare-ups of the knee condition, this degree of limitation based on painful motion is already contemplated in the current 10 percent rating.  38 C.F.R. § 5003.  Although the record reflects that the Veteran missed 35.5 hours of work in April 2009 and two weeks of work in December 2012, the Board finds that this does not constitute additional functional loss not contemplated in the 10 percent rating given that the Veteran has been able to continue to work as a police officer which requires being on the feet a lot.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran does not contend, and the medical evidence does not show subluxation or instability.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2013).  Further, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2013); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  Finally, ratings greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2013); see also 38 C.F.R. § 4.14 (2013).  

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's right knee pain with osteoarthritis is evaluated by the General Rating Formula, which account for the Veteran's painful motion, limited motion, ankylosis, instability, weakness, and deformity of the knee joint.  She does not have symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the current rating already assigned.  Ratings in excess of the currently assigned rating are provided for certain manifestations of degenerative joint disease of the knee, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period.  The criteria for the current rating reasonably describe the Veteran's knee disability level and symptomatology.

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's right knee pain with osteoarthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260-5003.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disability, there is no evidence of record that would warrant a rating in excess of the currently assigned rating for the Veteran's service-connected right knee disability during the entire period on appeal.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran claims that she has difficulty performing her job duties as police officer because her job requires her to be on her feet for long periods of time.  Indeed, the record reflects that she had missed work for a couple of weeks in April 2009 and December 2012 due to her right knee condition.  The Board acknowledges that the Veteran's right knee disability negatively impacts her ability to work.  Nevertheless, at her August 2013 Board hearing, the Veteran testified that she had not received any personnel actions due to missed work and overall, she was able to perform her job duties successfully.  Therefore, the evidence does not demonstrate that the Veteran's right knee disability prevents her from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased disability rating for the Veteran's service-connected right knee pain with osteoarthritis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee pain with osteoarthritis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


